Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/27/2021have been fully considered.  Applicant has argued that the rejections of the last Office Action have been overcome.  Applicant has added new claims 15-19.  Applicant has amended the claims to include elements from claim 7 which was indicated to include allowable elements in the last Office Action.  New grounds of rejection are made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5,  8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al (US 20150380377 A1)(“Uzoh”).
Uzoh discloses 
          An electronic component, as Uzoh discloses microelectronic assemblies (para. 0003) which is a disclosure of a module including
A substrate 301 (para. 0051 and Fig.3A)  including an electrode array, as Uzoh  discloses forming a plurality of electrodes 310 (para. 0054) on the substrate 301 (Fig. 3C)

Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Re claim 2:  the connection device includes holes in which conductive parts are disposed, as Uzoh discloses resist mask 333 and openings for the wires 310 (para. 0057 and Fig. 3H).
Re claim 3:  Axis centers of the holes may be  deviated from centers of the post parts as shown in Fig. B, as the wires in Fig. 4B are at an angle (para. 0096 and Fig. 4B).
Re claim 4:  Axis centers of the holes coincide with axis centers of the posts as Uzoh discloses the wires may be perpendicular, (para. 0096)) .
Re claim 5:  the base has first and second surfaces that the first faces the substrate and the second faces the electronic component, the posts protrude from the first or the second, as Fig. 7A, for example shows the posts protruding from a first face.
Re claim 8:  a main material of the connection device is resin, as Uzoh discloses the molding layer 673 (par. 0062 and Fig. 3M), which is a disclosure of resin, as molding compound is well known in the art to be a resin.
Re claim 15:  Uzoh discloses an image sensor, as Uzoh discloses sensor including optoelectronic device (para. 0100), which is a disclosure of image sensor.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al (US 20150380377 A1)(“Uzoh”) as applied to claim 5 above, and further in view of Shizukuishi (US 2014/0240566 A1).
Uzoh discloses the limitations of claim 5 as stated above.  Uzoh is silent with respect to 
a height of the bodies from the first and second surfaces are different.
            Shizukuishi, in the same field of endeavor of connections between image sensors and other components (para. 0006-0007), discloses TSV connectors (para. 0023), the heights of which from first and second surfaces are different, as Shizukuishi discloses in Fig. 5(b) the connectors 25 are different heights on the two sides of the layer 27 which connects the components 110 and 120 (para. 0100 and 0101 and Fig. 5(b)), chip 110 being a sensor (para. 0089),
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the different heights of the connectors as disclosed by Shzukiushi with the arrangement disclosed by Uzoh according to the desired connection to be made to the component which is being connected through the layer 27 in the Sizukuishi reference.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Uzoh et al (US 20150380377 A1)(“Uzoh”)as applied to claim 8 above, and further in view of Hunt et al (US 2020/0352501 A1)(“Hunt”).
Uzoh discloses the limitations of claim 8 as stated above.  Uzoh is silent with respect to 
 a Young’s modulus of the main material of the connection device is smaller than that of the solder.
            Hunt, in the same field of endeavor of connectors for electronic components for sensors in a substrate (para. 0025), discloses connectors 404 such as pins and the substrate 430 being a material with high Young’s modulus (para. 0293 and Fig. 5A- 5B).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al (US 20150380377 A1)(“Uzoh”) in view of Shizukuishi (US 2014/0240566 A1).
Uzoh discloses 
          An electronic component, as Uzoh discloses microelectronic assemblies (para. 0003) which is a disclosure of a module including
A substrate 301 (para. 0051 and Fig.3A)  including an electrode array, as Uzoh  discloses forming a plurality of electrodes 310 (para. 0054) on the substrate 301 (Fig. 3C)
A connection device including a plurality of posts, as Uzoh discloses the wires 310 in Fig. 3C, which are in the form of posts (Fig. 3C and 3H ) including conductive parts and a base support, the support being the substrate stated above and shown in Fig. 3C, and alternatiely, Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as Uzoh 
                      Uzoh is silent with respect to endoscope.
            Shizukuishi, in the same field of endeavor of connections between image sensors and other components (para. 0006-0007), discloses TSV connectors (para. 0023), the heights of which from first and second surfaces are different, as Shizukuishi discloses in Fig. 5(b) the connectors 25 are different heights on the two sides of the layer 27 which connects the components 110 and 120 (para. 0100 and 0101 and Fig. 5(b)), chip 110 being a sensor (para. 0089),  Shizukuishi also discloses endoscope (para. 0006).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an endoscope as disclosed by Shizukuishi with the arrangement disclosed by Uzoh in order to obtain the benefit of ease of manufacturing the pin portion as disclosed by the method of manufacturing the pin portion disclosed by Uzoh.
                      

Claims 13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al (US 20150380377 A1)(“Uzoh”).
Uzoh discloses 
          Forming an electronic component, as Uzoh discloses microelectronic assemblies (para. 0003) which is a disclosure of a module including
A substrate 301 (para. 0051 and Fig.3A)  including an electrode array, as Uzoh  discloses forming a plurality of electrodes 310 (para. 0054) on the substrate 301 (Fig. 3C)
A connection device including a plurality of posts, as Uzoh discloses the wires 310 in Fig. 3C, which are in the form of posts (Fig. 3C and 3H ) including conductive parts and a base support, the 
Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Uzoh also discloses forming the conductive parts and the post parts by removing a portion of the conductive film through cutting of the base substance on which the conductive film is formed, as Uzoh discloses  portions of the material of the substrate may be etched to remove material and expose the metal structures (para. 0040 and Fig. 1A and 1B) and by  cutting the wire to provide wires at varying heights (para. 0064).
Re claim 16:  Uzoh discloses an image sensor, as Uzoh discloses sensor including optoelectronic device (para. 0100), which is a disclosure of image sensor.
Re claim 17:  Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Claims 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzoh et al (US 20150380377 A1)(“Uzoh”).
Uzoh discloses 

A substrate 301 (para. 0051 and Fig.3A)  including an electrode array, as Uzoh  discloses forming a plurality of electrodes 310 (para. 0054) on the substrate 301 (Fig. 3C)
A connection device including a plurality of posts, as Uzoh discloses the wires 310 in Fig. 3C, which are in the form of posts (Fig. 3C and 3H ) including conductive parts and a base support, the support being the substrate stated above and shown in Fig. 3C, and alternatiely, Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as Uzoh discloses a portion 23 in Fig. 1B which is a portion of the base of the posts which extends as a step (para. 0038 and Fig. 1B)
Uzoh also discloses forming the conductive parts and the post parts by removing a portion of the conductive film through cutting of the base substance on which the conductive film is formed, as Uzoh discloses  portions of the material of the substrate may be etched to remove material and expose the metal structures (para. 0040 and Fig. 1A and 1B) and by  cutting the wire to provide wires at varying heights (para. 0064).
Re claim 18:  Uzoh discloses an image sensor, as Uzoh discloses sensor including optoelectronic device (para. 0100), which is a disclosure of image sensor.
Re claim 19:  Interposed between the substrate and electronic component, the conductive parts connect the array of the substrate and electrode array of the component via solder, as Uzoh discloses solder for connection of the wires or posts (para. 0031) the post includes a step part from the base, as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895